The appeal in this case is from an order sustaining a demurrer to an amended bill of complaint. The order appealed from should be reversed on authority of the opinion in the case of Holgate et al v. Jones, filed in this Court July 13, 1927, and reported in 113 So. 714, and it is so ordered. DeBisschof v. Crump, et al. Decided March 9, 1928, U.S. Circuit Ct. of Appeals 5th Ct.
Reversed.
WHITFIELD, P. J., AND TERRELL, J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment. *Page 829